IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE ID. No. 1803005754

In and for Kent County
Vv.

)

)

)

) RK18-03-0323-01 PFDCF (F)
WILLIAM E. CALDWELL, )
)
)

Defendant.
ORDER

Submitted: October 30, 2020
Decided: December 22, 2020

On this 22"¢ day of December, 2020 upon consideration of the Defendant’s
Motion for Postconviction Relief, the Commissioner's Report and
Recommendation, and the record in this case, it appears that:

1. The defendant, William E. Caldwell (“Caldwell”) pled guilty on November
19, 2018 to one count of Possession of a Firearm During the Commission of a Felony
(““PFDCF”), 11 Del. C. § 1447A. He had also been charged with one additional
count of PFDCF, two counts of Aggravated Menacing, four counts of Possession of
a Firearm or Ammunition by a Person Prohibited, two counts of Possession of a
Weapon Without a License, one count of Criminal Trespass in the Second Degree,
two counts of Disorderly Conduct, two counts of Burglary in the First Degree, two
counts of Endangering the Welfare of a Child and one count of Reckless
Endangering in the First Degree.

2. As part of the plea deal the State agreed to enter nolle prosequis on the
remaining charges and along with the defense recommended a sentence of five years
incarceration, with immediate sentencing. Had Caldwell gone to trial and been

found guilty as charged he faced many years in jail and the potential essentially, of

1
life in prison. Caldwell’s trial had originally been scheduled for October 2, 2018,
but the victim failed to appear, so a material witness warrant was issued by the Court
at the request of the State. The warrant was returned, and the trial was then set for
November 19, 2018. On the morning of trial, after the victim appeared, Caldwell,
his mother, and counsel discussed the State’s plea offer. Following the discussion,
Caldwell accepted the plea offer. The Court agreed with the recommendation of the
parties and sentenced Caldwell accordingly.

3. Caldwell did not appeal his conviction or sentence to the Delaware
Supreme Court. Next, Caldwell filed the pending motion for postconviction relief
pursuant to Superior Court Criminal Rule 61 on November 18, 2019, in which he
alleges, in part, ineffective assistance of counsel.

4. The matter was referred to the Commissioner for findings of fact and
recommendation pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule
62. The Commissioner has filed a Report and Recommendation recommending that
the Court deny the Defendant’s Motion for Postconviction Relief.

5. After the issuance of the Commissioner’s Report, neither party filed an
appeal.

NOW, THEREFORE, after a de novo review of the record in this action, and
for the reasons stated in the Commissioner’s Report and Recommendation dated
October 30, 2020,

IT IS HEREBY ORDERED that the Commissioner’s Report and
Recommendation is adopted by the Court in its entirety. Accordingly, Caldwell’s
Motion for Postconviction Relief pursuant to Superior Court Criminal Rule 61 is

hereby DENIED.
IT IS SO ORDERED.

/s/ Noel Eason Primos
Judge

NEP/wjs